                 Case 2:20-cr-00204-JAM Document 35 Filed 02/26/21 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 2:20-CR-0204-JAM
11                                Plaintiff,             AMENDED STIPULATION REGARDING
                                                         EXCLUDABLE TIME PERIODS UNDER SPEEDY
12                          v.                           TRIAL ACT; FINDINGS AND ORDER
13   HOPELYN RHIANNON AUSK,                              DATE: March 2, 2021
                                                         TIME: 9:30 a.m.
14                                Defendant.             COURT: Hon. John A. Mendez
15

16

17          This case was previously set for a status conference on March 2, 2021. The government and
18 Defendant Hopelyn Rhiannon Ausk, by and through her counsel of record Douglas Beevers, (the

19 “parties”) now seek to continue the status conference to April 6, 2021, and exclude time under the

20 Speedy Trial Act and Local Code T4 for defense preparation.

21                                               STIPULATION
22          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
23 through defendant’s counsel of record, hereby stipulate as follows:

24          1.      By previous order, this matter was set for status on March 2, 2021.
25          2.      By this stipulation, the defendant now moves to continue the status conference to April 6,
26 2021, and exclude time between March 2, 2021, and April 6, 2021, under 18 U.S.C. § 3161(h)(7)(A),

27 B(iv) [Local Code T4].

28          3.      The parties agree and stipulate, and request that the Court find the following:

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00204-JAM Document 35 Filed 02/26/21 Page 2 of 3


 1               a)      The government has represented that the discovery associated with this case

 2        includes approximately 500 pages of police reports, search warrant returns, subpoena returns,

 3        photographs, EDD records, and bank/financial records, as well as several dozen jail call

 4        recordings. The government is all in the process of gathering, formatting, and producing

 5        additional evidence, including cellphone extractions and related forensic information. All this

 6        discovery has been either produced directly to counsel and/or made available for inspection and

 7        copying.

 8               b)      Counsel for defendant desires additional time to review the current charges,

 9        obtain and review discovery, conduct research and investigation into the charges and alleged

10        acts, consult with his client, and otherwise prepare for trial.

11               c)      At this time, the defendant has no objection to the Court’s continuance of the

12        status conference to April 6, 2021, and agrees that such a continuance is necessary for effective

13        preparation as outlined below.

14               d)      Counsel for defendant believes that the Court’s continuance will provide them

15        reasonable time necessary for effective preparation, taking into account the exercise of due

16        diligence.

17               e)      The government does not object to the continuance.

18               f)      In addition to the public health concerns cited by the General Orders and

19        declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

20        ends-of-justice delay is particularly apt in this case because defendant’s counsel has relayed that

21        he has been delayed in consulting with defendant due to the COVID-19 pandemic and visitation

22        restrictions at the jail where the defendant is detained.

23               g)      Based on the above-stated findings, the ends of justice served by continuing the

24        case as requested outweigh the interest of the public and the defendant in a trial within the

25        original date prescribed by the Speedy Trial Act.

26               h)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

27        et seq., within which trial must commence, the time period of March 2, 2021, to April 6, 2021,

28        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

     STIPULATION REGARDING EXCLUDABLE TIME               2
     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00204-JAM Document 35 Filed 02/26/21 Page 3 of 3


 1          because it results from a continuance granted by the Court at defendant’s request on the basis of

 2          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 3          of the public and the defendants in a speedy trial.

 4          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 5 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 6 must commence.

 7          IT IS SO STIPULATED.

 8

 9   Dated: February 25, 2021                                 MCGREGOR W. SCOTT
                                                              United States Attorney
10
                                                              /s/ ROBERT J. ARTUZ
11                                                            ROBERT J. ARTUZ
                                                              Special Assistant U.S. Attorney
12

13

14   Dated: February 25, 2021                                 /s/ DOUGLAS BEEVERS
                                                              DOUGLAS BEEVERS
15
                                                              Assistant Federal Defender
16                                                            Counsel for Defendant
                                                              HOPELYN RHIANNON AUSK
17

18

19

20                                          FINDINGS AND ORDER
21          IT IS SO FOUND AND ORDERED this 25th day of February, 2021.
22

23
                                                       /s/ John A. Mendez
24                                                     THE HONORABLE JOHN A. MENDEZ
                                                       UNITED STATES DISTRICT COURT JUDGE
25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
